FIFTH AMENDED AND RESTATED BYLAWS OF NICHOLAS-APPLEGATE CONVERTIBLE& INCOME FUND II (Amended and Restated as of March1, 2010) ARTICLE 1 Agreement and Declaration of Trust and Principal Office 1.1 Principal Office of the Trust. A principal office of the Trust shall be located in New York, New York. The Trust may have other principal offices within or without Massachusetts as the Trustees may determine or as they may authorize. 1.2 Agreement and Declaration of Trust. These Fifth Amended and Restated Bylaws (the “Bylaws”) shall be subject to the Agreement and Declaration of Trust, as amended or restated from time to time (the “Declaration of Trust”), of Nicholas-Applegate Convertible& Income Fund II, the Massachusetts business trust established by the Declaration of Trust (the “Trust”). Capitalized terms used in these Bylaws and not otherwise defined herein shall have the meanings given to such terms in the Declaration of Trust. ARTICLE 2 Meetings of Trustees 2.1 Regular Meetings.
